Motion by the respondent to vacate a decision and order of this Court dated June 15, 2010, which determined an appeal from a judgment of the Supreme Court, Kings County, rendered January 9, 2007, as amended February 14, 2007, on the ground that the judgment was vacated pursuant to CPL 440.10 on February 1, 2008, prior to the determination of the appeal. Upon the papers filed in support of the motion and the papers filed in relation thereto, it *1152is Ordered that the motion is granted and the decision and order of this Court dated June 15, 2010, in the above-entitled action (People v Roberson, 74 AD3d 1102 [2010]) is recalled and vacated; and it is further, Ordered that the appeal is dismissed on the ground that it has been rendered academic by the vacatur of the judgment appealed from on February 1, 2008. Dillon, J.P., Balkin, Eng and Chambers, JJ., concur.